Exhibit 10.2

[Translation]

 

     

Department
Head

  

Team
Manager

  

Team
Member

Amendment to Kun-Mortgage Agreement

(Increase of Maximum Credit Amount)

 

Kun-Mortgagee:   The Korea Development Bank Debtor:   Amkor Technology Korea,
Inc. Kun-Mortgagor:   Amkor Technology Korea, Inc.

Whereas the above mentioned parties entered into the Kun-Mortgage Agreement (the
“Agreement”) dated July 2, 2012 on the properties described in the attachment
and completed the following registrations of kun-mortgage submitted to the
Registration Division of the Seoul Eastern District Court under the submission
No. 39384 on July 4, 2012:

Incheon District Court, Geyang Registration Division 31399;

Incheon District Court, Northern Incheon Registration Division 42847; and

Gwangju District Court Registration Office 131319;

The said parties hereby agree to amend the terms of the Agreement as follows by
an agreement between the parties:

Maximum Credit Amount:         USD 325,000,000.

Each provision of the existing Agreement shall apply mutatis mutandis to this
Amendment to Kun-Mortgage Agreement.

11. 23, 2012

 

Creditor & Mortgagee:    The Korea Development Bank    Address:    16-3,
Yoido-dong, Youngdeungpo-gu, Seoul    Proxy:    Hyung-Jong Kim       (Handling
Branch: Head Office Corporate Finance Department 1)    Debtor:    Amkor
Technology Korea, Inc. (seal)    Address:    100, Amkor-ro, Buk-gu, Gwangju   
   Representative Director Joo-Ho Kim    Mortgagor:    Amkor Technology Korea,
Inc. (seal)    Address:    100, Amkor-ro, Buk-gu, Gwangju    Seal
Compared by:    Representative Director Joo-Ho Kim   